CONCURRING OPINION OF
MR. JUSTICE WOLF.
During the progress of the trial in the court below is was proposed to introduce in evidence the oral testimony of a child nine years old. It certainly would have been erroneous for the court to permit this child to testify without first examining him to find out whether he was qualified. However, in the record there is nothing to show that the child ever gave his testimony. There is nothing to show that such testimony, if given, was calculated to injure the rights of the accused, the essential condition for reversal prescribed by the law of May 30, 1904 (p. 11, Laws Special Session, 1904).
For all that the record shows the prosecution may have withdrawn the witness, or the matters that he testified to might have been utterly harmless or it might have been shown that the boy, although under 10 years of age, was as fully qualified to answer as an average adult. In any of these events the mistaken action of the court would have been harmless.
*195The Supreme Court of the United States in the case of Cummingham v. Springer, 204 U. S., p. 653, a civil case has shown that it will disregard error that is not perjudicial. People v. Brown, 130 Cal., 592, a case of homicide, was a case where a complaint was made in the appellate court that the court below committed error in modifying a certain instruction with regard to dying declarations. But as no dying dec-, larations were introduced it was considered that the trial court committed no error. In the same case it was considered harmless error to ask a witness certain questions which were intended to qualify him to testify with respect to a dying declaration when the dying declaration was not, in fact introduced into evidence.
Similarly, the nature of the evidence that Dr. Casaldúe gave with respect to the defendant was not put into the record.
However, any evidence which reflected on the character of the defendant would, in a murder case, be calculated to injure the rights of the defendant, and because of such error I concur in the judgment of the court.